Case 2:20-cv-10778-DSF-JC Document 34 Filed 09/15/21 Page 1 of 1 Page ID #:209




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

  PHILLIP WALKER                      CASE NO.
                                      2:20−cv−10778−DSF−JC
              Plaintiff(s),
        v.                             Order to Show Cause re
  PHI HONG VOONG, et al.               Dismissal for Lack of
                                       Prosecution
             Defendant(s).




       Default has been entered by the Clerk as to the remaining defendants. No
    motion for default judgment has been filed. Plaintiff is ordered to file a
    motion for default judgment on or before October 15, 2021. Failure to file a
    default judgment motion by that date may result in sanctions, including
    dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: September 15, 2021                 /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
